DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spray nozzle communicating with “another end of the oil tank” through a second oil inlet pipe of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the spray nozzle communicating with “another end of the oil tank” through a second oil inlet pipe, which is unclear. What structure is construed as an end of the oil tank? Did Applicant intended to say --another end of the oil pump--?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausinger (US Pat No 3,738,452) in view of over Kikuchi et al. (US Pub No 2014/0190428 A1) and Ito et al. (US Pat No 5,662,188). Hausinger discloses an intelligent lubricant spraying system (fig. 1) for a high-speed gear transmission, comprising: 
Re claim 10, an oil tank (23); an oil pump (22), on an end of which is communicated with the oil tank through the first oil inlet pipe (24); a driving gear (fig. 1 shows a plurality of gear meshings where one gear of the gear mesh is the driving gear), which is rotatably supported above the oil tank; a driven gear (fig. 1 shows a plurality of gear meshings where one gear of the gear mesh is the driven gear), which is meshed with the driving gear and is rotatably supported above the oil tank (fig. 1); a spray nozzle (8,8’), which is communicated with another end of the oil tank through a second oil inlet pipe (7), is supported between the driving gear and the driven gear and located at a common tangent of a pitch circle of the driving gear and the driven gear (fig. 2), and is used for spraying a lubricant in the oil tank into a meshing part of the driving gear and the driven gear (oil is sprayed out of 8,8’ towards the meshing part).
Re claim 11, a filter (strainer shown at upstream end of 24), one end of which is arranged in the oil tank in a communication manner while the other end is communicated with one end of the oil pump through the first oil inlet pipe (fig. 1).
Re claim 12, wherein the first oil inlet pipe and the second oil inlet pipe are high-pressure oil pipes (the pipes shown in fig. 1 are construed as being able to support high-pressure oil).
Hausinger does not disclose:
Re claim 10, a gear rotational speed sensor, which is arranged on the driving gear and is used for monitoring the rotational speed of the driving gear; a torque sensor, which is arranged on the driving gear and is used for monitoring the torque of the driving gear; a liquid level gauge, which is arranged in the oil tank and is used for monitoring the height of the liquid level in the oil tank; an oil pump rotational speed sensor, which is arranged on the oil pump and is used for detecting the rotational speed of the oil pump; a controller, which is respectively electrically connected with the gear rotational speed sensor, the torque sensor, the liquid level gauge, and the oil pump and is used for receiving monitoring signals from the gear rotational speed sensor, the torque sensor, the liquid level gauge, and the oil pump, and controlling the rotational speed of the oil pump.
Re claim 13, wherein the spray nozzle has a sector-shaped structure.
However, Kikuchi teaches a lubricating system (abstract) comprising:
Re claim 10, a gear rotational speed sensor (21), which is arranged on the driving gear and is used for monitoring the rotational speed of the driving gear (par [0016]); a liquid level gauge (23), which is arranged in the oil tank and is used for monitoring the height of the liquid level in the oil tank (par [0036]); an oil pump rotational speed sensor (par [0036] describes the controller determines the number of times to rotate rotor of pump 13, this is construed of having a sensor to monitor pump rotational speed), which is arranged on the oil pump and is used for detecting the rotational speed of the oil pump (par [0036]); a controller (20), which is respectively electrically connected with the gear rotational speed sensor, the torque sensor (taught below), the liquid level gauge, and the oil pump and is used for receiving monitoring signals from the gear rotational speed sensor, the torque sensor (taught below), the liquid level gauge, and the oil pump, and controlling the rotational speed of the oil pump (fig. 1 and par [0036]).
However, Ito teaches a lubricating system (fig. 8) comprising:
Re claim 10, a torque sensor, which is arranged on the driving gear and is used for monitoring the torque of the driving gear (col 28 ln 55 - col 29 ln 2 describes taking torque into account to adjust the pump setting; when taught to Hausinger the gears are being lubricated therefore the torque of the gears are being monitored).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed sensors and controller, as taught by Kikuchi and Ito, to actively manage the amount of oil being dispensed towards the gears. This would improve efficiency in power transmission and limit frictional wear.
Regarding claim 13, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed shape to achieve the optimal spray pattern for sufficient spray angle coverage, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on 8/19/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of the Remarks, Applicant argues McLauchlan does not disclose the claimed position of the spry nozzle being tangent to a pitch circle. The Hausinger reference is not introduced into the Office Action to disclose this feature.
On page 12, Applicant argues Kikuchi and Ito each do not teach taking these the rotational speed and torque parameters into account at the same time. Examiner respectfully disagrees. The claims do not require these two parameters to be considered simultaneously in order to control the rotational speed of the oil pump. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654